Citation Nr: 1143830	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus type 1.  

2.  Entitlement to service connection for diabetes mellitus type 1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, reopened and denied the claim for entitlement to service connection for diabetes mellitus part 1.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The reopened issue of entitlement to service connection for diabetes mellitus type 1 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for diabetes mellitus type 1 was initially denied in an unappealed January 2007 rating decision.  

2.  The evidence received since the January 2007 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for diabetes mellitus type 1.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for diabetes mellitus type 1 was initially denied in a January 2007 rating decision.  The RO found that the evidence did not establish that the disability had been clinically diagnosed.  The Veteran did not appeal the January 2007 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the January 2007 rating decision includes records  of VA and private treatment for diabetes mellitus type 1 dating from November 2005.  Additionally, the Veteran submitted a June 2008 letter from a VA pharmacist providing a link between his diabetes and chemical exposure during service.  This evidence is new as it was not previously considered and is also material as it relates to previously unestablished facts-the presence of a current disability and link to active duty service.  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection for diabetes mellitus type 1 is warranted.  The reopened claim will not be adjudicated on the merits now; rather, it is addressed in the REMAND portion of this decision.


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for diabetes mellitus type 1 is granted. 


REMAND

The Veteran contends that he incurred diabetes due to chemical exposure during service to include diesel fuel, exhaust, and dioxins (TCDD).  The Board finds that additional evidentiary development is necessary before the reopened claim for service connection can be addressed.  The Veteran testified during the October 2011 videoconference hearing that additional records dating from March 2010 and pertinent to his claim were in existence at the Madison VA Medical Center (VAMC).  The claims file currently contains records of VA treatment dating through January 2010.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also testified that he engaged in email correspondence with the VA pharmacist who provided an opinion in support of the claim in June 2008.  The Veteran stated that he was told in March 2010 that the VA pharmacist intended to speak to several colleagues about a possible link between the Veteran's claimed in-service chemical exposure and the development of his diabetes.  Upon remand, the Veteran should be notified that he may submit copies of this correspondence in support of his claim.  

Finally, the Board finds that an additional VA medical opinion is necessary to determine the nature and etiology of the Veteran's diabetes mellitus type 1.  In December 2009, the Veteran's claims file was provided to a VA physician who rendered an opinion weighing against the claim.  Unfortunately, the VA doctor did not provide an adequate rationale in support of the negative opinion.  The VA doctor noted that it would require speculation to find that diesel fuel contained dioxin as claimed by the Veteran.  However, the Veteran has provided numerous internet articles and studies in support of his claim that indicate diesel exhaust is a source of dioxin exposure.  In addition, the June 2008 opinion submitted by the Veteran also linked his diabetes to diesel exhaust exposure.  In light of this evidence and the lack of an adequate rationale from the December 2009 VA physician, the Board finds that an additional medical opinion from an endocrinologist is necessary to determine whether the Veteran's diabetes is the result of chemical exposure during service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that he may submit copies of the reported March 2010 email correspondence with a VA pharmacist in support of his claim.  

2.  Obtain records of treatment from the Madison VAMC for the period beginning January 2010 to the present.

3.  Provide the claims file to an endocrinologist to determine the nature and etiology of the Veteran's diabetes mellitus type 1.  The examination report should indicate that the entire claims file was reviewed.  

The endocrinologist is notified that the Veteran's service personnel records confirm that he served as an automobile mechanic.  In addition, copies of internet articles and studies submitted by the Veteran indicate that diesel exhaust is a minor source of dioxin (TCDD) exposure.  The submitted articles also note that dioxins and benzene can result in immunosuppression and other immune dysfunction in humans.  

After review of the claims file, including the articles and studies submitted by the Veteran, the endocrinologist is requested to offer an opinion on the following:

a)  is it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran was exposed to dioxins (TCDD) through his contact with diesel exhaust during service as an automobile mechanic?

b)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diabetes mellitus type I was incurred, in whole or in part, due to chemical exposure during active duty service?  

The requested opinion must include a full rationale and should discuss the endocrinological effects of chemical exposure from dioxins (TCDD), benzene, and diesel fuel and exhaust.  

4.  After completion of the above development, readjudicate the claim on appeal.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an adequate opportunity for response before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


